           Case 1:15-cr-00341-LTS Document 149 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          15-CR-341 (LTS)
                                                                       :
MICHAEL HEYWARD,                                                       :             ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court will request that a conference in Mr. Heyward’s violation of supervised

release (“VOSR”) proceeding take place via videoconference on the morning of September 21,

2020, at 9:00 a.m. No conference date and time can be confirmed before the end of the

preceding week, so counsel are requested to keep their calendars open between the hours of 9

a.m. and 2 p.m. on September 21, 2020, until further notice.

                 The Court will also request that defense counsel be given an opportunity to speak

with the Defendant by telephone for fifteen minutes before the sentencing proceeding begins;

defense counsel should make sure to answer the telephone number that was previously provided

to Chambers at that time.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference.

        To the extent that there are any documents relevant to the VOSR proceeding, counsel

should submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to

the proceeding. To the extent any documents require the Defendant’s signature, defense

counsel should endeavor to get them signed in advance of the proceeding as set forth above; if



HEYWARD - VSR PROCEEDING SCHEDULING                       VERSION JUNE 22, 2020                      1
         Case 1:15-cr-00341-LTS Document 149 Filed 08/07/20 Page 2 of 2




defense counsel is unable to do so, the Court will conduct an inquiry during the VOSR

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.



Dated: New York, New York
       August 7, 2020



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




HEYWARD - VSR PROCEEDING SCHEDULING             VERSION AUGUST 7, 2020                          2
